Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 2, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  160967                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 160967
                                                                    COA: 350635
                                                                    Ottawa CC: 18-042541-FH
  ELI DOUGLAS VANECK,
           Defendant-Appellant.

  _________________________________________/

         By order of May 29, 2020, the application for leave to appeal the January 23, 2020
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Altantawi (Docket No. 160436). On order of the Court, the case having been decided on
  February 26, 2021, ___ Mich ___ (2021), the application is again considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 2, 2021
           t0526
                                                                               Clerk